Eschweiler, J.
Sec. 18, art. IV, Const., provides:
“No private or local bill which may be passed by the legislature shall embrace more than one subject, and that shall be expressed in the title.”
If ch. 329, and particularly sec. 5 thereof, quoted-in full above, has the effect that is claimed for it and asserted by defendants of dissolving the consolidation effected, and upheld on appeal to this court, of June, 1921, because there *218was no majority vote'of the qualified electors in such consolidated district to the contrary, then such was clearly á local or private law and as passed violated the constitutional provision above quoted. This because such act or bill embraced more than one subject, and because the real subject matter of sec. 5 thereof was not expressed in the title. This, sec.. 5, supra, affected school districts consolidated or annexed during the period intervening January 1, 1921, and July 2, 1923, and no others, and did so as clearly and definitely: as though all such school districts had been specifically named in the statute. It was .not directed at and would have no effect upon any consolidations or annexations prior to January; 1921, or subsequent to July 2, 1923. It therefore referred to and affected a definite, ascertainable, fixed, closed, and limited class or group ■ of school districts, as much so. as did the.statute construed in State ex rel.. Johnson v. County Boards, 167 Wis. 417, 167 N. W. 822.
Being so limited, the act, so far at least.as here relied upon by defendants, was a private or local law. State ex rel. Richter v. Chadbourne, 162 Wis. 410, 414, 156 N. W. 610; Milwaukee Co. v. Isenring, 109 Wis. 9, 19, 85 N. W. 131.
The act embraced, more than .one principal or major subject, as a mere glance -at the list of subjects as set forth above indicates; it cannot, therefore, be supported by the holding in State ex rel. Ervin v. County Board, 163 Wis. 577, 158 N.W. 338.
Its title also failed to disclose, under any reasonable interpretation to be given to it as it is quoted above, that the proposed new sec. 40.05 here involved was to upset the particular and limited class of school districts and those only, such as are here involved. This special and limited group of school districts had been consolidated by action of the town boards as distinguished from action by vote of the electors, and in manner substantially the same as had been consolidations from the earliest statutes on the subject until this act. *219(See sec. 59, ch. 15, R. S. 1849; sec. 62, ch. 23, R. S. 1858.) No one, we take it, could imagine from reading the title to this act that there was embodied in its text that which would leave untouched consolidations from 1849 to 1921 and pick out those between January, 1921, and July 3, 1923, to be dissolved, save for affirmative action by the electors within the very limited time of grace allowed. Especially so in view of the maxim still valid, “Laws which are retrospective are rare, and to be received with great caution, for Janus should have no situation among the laws.” 25 Cyc. 180; Lanz Owen & Co. v. Garage E. Mfg. Co. 151 Wis. 555, 560, 139 N. W. 393.
If the above quoted constitutional provision is to be of any effect it applies here.
The trial court was therefore clearly right in holding that ch. 329, Laws of 1923, so far as relied upon by defendants here, was unconstitutional, and we need not consider any other questions presented or that suggest themselves on other points.
By the Court. — Order affirmed.